Title: Sartine to the American Commissioners: Two Letters, 14 November 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


I.
Versailles le 14. 9bre. 1778.
J’ai mis sous les yeux du Roy, Messieurs, les raisons qui pouvoient determiner sa Majesté a accorder la liberté aux Sujets des Etats unis prisonniers en France. Mais elle a pensé sagement que cette faveur ne doit être accordée qu’à ceux qui ont été pris sur des Batimens americains et forcés de servir contre leur patrie. En consequence, Messieurs, il seroit necessaire que vous prissies la peine d’en faire former un état certifié par vous, que vous voudrez bien m’addresser afin qu’il n’y ait en effet que les Bons et fideles Sujets des Etats unis qui jouissent de la Grace que Sa Majesté veut bien leur accorder.
J’ai l’honneur d’être avec la consideration la plus distinguée, Messieurs, Votre tres humble et tres obeissant Serviteur.
(signé) De Sartine
Mrs. Les Deputés des Etats Unis.
 
II.
à Versailles le 14. Novembre 1778.
D’après ce que vous m’avez fait l’honneur de me marquer, Messieurs, sur la possibilité d’aller enlever les Bâtiments Anglois qui sont partis pour la pêche de la Baleine sur le côte du Bresil, je me suis occuppé de moyens de faire reussir cette Entreprise, mais j’ai en même tems fait reflexion que cette Mission conviendroit parfaitement au Corsaire Americain, S’il étoit encore icy. Je vous prie de vouloir bien me mander s’il peut y être employé.

J’ai l’honneur d’être avec la plus parfaite consideration, Messieurs, votre tres humble et tres obeissant serviteur
signé (De Sartine)
Mrs. Les Deputes des Etats Unis de l’Aque.
